NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit


                                        2006-3408


                                    DANIEL E. BOHR,

                                                              Petitioner,


                                             v.

                             DEPARTMENT OF THE ARMY,

                                                              Respondent.

        Debra D’Agostino, Passman & Kaplan, P.C., of Washington, DC, argued for
petitioner. With her on the brief was Joseph V. Kaplan.

       Patrick B. Bryan, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With him on the
brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson, Director, and
Kathryn A. Bleecker, Assistant Director.

Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2006-3408

                                DANIEL E. BOHR,

                                                     Petitioner,

                                         v.

                          DEPARTMENT OF THE ARMY,

                                                     Respondent.

                                 Judgment
ON APPEAL from the       Merit Systems Protection Board

In CASE NO(S).           NY3443050095-I-2 and NY3443050278-I-2.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL and LINN, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATED: August 8, 2007                 /s/ Jan Horbaly
                                      Jan Horbaly, Clerk